Citation Nr: 1146261	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  10-37 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for frostbite of the feet. 

2.  Entitlement to service connection for bilateral foot neuropathy.

3.  Entitlement to service connection for bilateral leg neuropathy.

4.  Entitlement to service connection for partial amputations of the left second and third toes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1952 to August 1954, with service in Korea from December 1953 to August 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the above claims.

In November 2011, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  Frostbite of the feet had its onset in service. 

2.  Bilateral foot neuropathy had its onset in service.

3.  Bilateral leg neuropathy had its onset in service.

4.  Partial amputations of the left second and third toes were caused by service-connected bilateral foot neuropathy.


CONCLUSIONS OF LAW

1.  Frostbite of the feet was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  Bilateral foot neuropathy was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  Bilateral leg neuropathy was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  Partial amputations of the left second and third toes were incurred as a result of the Veteran's service-connected bilateral foot neuropathy.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The grant of service connection for frostbite of the feet, bilateral foot neuropathy, bilateral leg neuropathy, and partial amputations of the left second and third toes constitutes a full grant of the benefits sought.  As such, no discussion of VA's duty to notify or assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran asserts that while he was stationed in Korea, he had to endure exposure to extreme cold temperatures that caused his current claimed disabilities.  

After a careful review of the evidence of record, the Board finds that service connection is warranted for frostbite of the feet, bilateral foot neuropathy, bilateral leg neuropathy, and partial amputations of the left second and third toes.  

While the Veteran served in Korea, his military occupation specialty was tank platoon leader.  Service treatment records are silent for any treatment or complaints relating to his claimed disabilities.  Separation examination found that his lower extremities were normal and he did not indicate that he had any problems with his lower extremities in his report of medical history at separation.  

Following service, the Veteran received private treatment.  In December 2008, he was noted to have progressive changes in his left foot consistent with Charcot foot and over the past several months his medial longitudinal arch collapsed.  He did not have risk factors for neuropathy except for age.  EMG and NCV studies of the lower extremities revealed generalized sensorimotor peripheral neuropathy characterized by axonal loss and demyelinating features, which were severe in nature.  The testing was not consistent with right or left lumbar radiculopathy.  

In a letter dated July 2009, the Veteran's private physician stated that the sensory neuropathy was found in the Veteran's lower extremities with associated problems including surgery and amputation of toes from pressure problems from neuropathy.  The Veteran did not have any risk factors for neuropathy, for example diabetes, except for his age, and EMG nerve studies were not consistent with lumbar radiculopathy.  The physician stated that he believed that frostbite most probably occurred during service and resulted in the nerve damage, which created a neuropathic condition of the feet over time.  

In October 2009, the Veteran was afforded a VA examination.  The examiner noted that his history included cold injury due to exposure to both feet to severe cold temperatures, ice, and snow for extended periods of time in the field during service, specifically January and February 1954.  Following physical and neurological examinations and testing, the Veteran was diagnosed as having bilateral foot neuropathy from cold injury and bilateral leg neuropathy from cold injury.  The cold injuries occurred to the feet and legs in 1954 from field exposure.  The residual sequelae included nail changes, chronic fungal infections, hair loss, peripheral neuropathy, and osteoarthritis-like involvement of the left foot and knees.  In addition, the Veteran was diagnosed as having partial amputation of the left second and third toes at distal interphalangeal.  The examiner opined that is was as likely as not that degenerative joint disease of the knees, Charcot foot, and degenerative joint disease of the left foot was caused by neuropathy from cold exposure.  

Given the evidence set forth above, the Board finds that service connection is warranted for the Veteran's frostbite of the feet, bilateral foot neuropathy, bilateral leg neuropathy, and partial amputations of the left second and third toes.  The Veteran's service in Korea supports his competent and credible report that he was exposed to severe cold in service.  In addition, during the November 2011 hearing, the Veteran described in detail the cold weather exposure in service and the cold sensitivity of the lower extremities that began during service that progressed and worsened after service.  The Board finds the Veteran's testimony to be competent and credible as to the onset and chronicity of the conditions for which he is seeking service connection.  Furthermore, the Veteran's private physician and VA examiner attributed the Veteran's diagnosed frostbite, bilateral foot neuropathy and bilateral leg neuropathy to inservice cold injury and partial amputation of the left second and third toes at distal interphalangeal, degenerative joint disease of the knees, Charcot foot, and degenerative joint disease of the left foot to neuropathy from cold exposure.  Therefore, the evidence shows that the Veteran's frostbite of the feet, bilateral foot neuropathy, and bilateral leg neuropathy are caused by inservice cold exposure, and partial amputations of the left second and third toes are due to bilateral foot neuropathy.  The Board finds that service connection is warranted.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  


ORDER

Service connection for frostbite of the feet is granted.

Service connection for bilateral foot neuropathy is granted.

Service connection for bilateral leg neuropathy is granted.

Service connection for partial amputations of the left second and third toes are granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


